                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:20-cv-76-BO

 RON HARDNEY, et al.,                           )
                                                )
                Plaintiffs,                     )
                                                )
        V.                                      )                       ORDER
                               )
 ABC PHONES OF NORTH CAROLINA, )
                               )
           Defendant.          )



        This matter is before the Court on defendant's motion [DE 56] to stay.

        Recently transferred from the District of New Jersey, this Fair Labor Standards Act

. putative collective action alleges that defendant failed to pay store managers the full amount of

 overtime compensation owed to them. Pending in a similar case against the same defendant in the

 Western District of Tennessee is a motion to approve settlement which may resolve many of the

 claims in this case. See O 'Bryant v. ABC Phones ofNorth Carolina, Inc., No. 2: 19-cv-02378 (W.D. ·

 Tenn.) . Defendant asks the Court to stay this action pending resolution of the settlement motion.

        A district court has inherent authority to manage its docket to promote "economy of time

 and effort for itself, counsel, and for litigants." Landis v. N. Am. Co., 299 U.S. 248 , 254-55 (1936).

 When determining whether to stay proceedings, a district court generally considers "( 1) the

 interests of judicial economy; (2) hardship and equity to the moving party if the action is not

 stayed; and (3) potential prejudice to the non-moving party. " Johnson v. DePuy Orthopaedics,

 Inc., No . 3:12-CV-2274-JFA, 2012 WL 4538642 , at *2 (D .S.C. Oct. 1, 2012) (citation omitted).

 The Court, having considered these factors, finds that a stay is warranted .




             Case 5:20-cv-00076-BO Document 75 Filed 05/05/20 Page 1 of 2
        Accordingly, the motion to stay [DE 56] is GRANTED . This action is STAYED pending

the resolution of the motion to approve settlement in O 'Bryant v. ABC Phones of North Carolina,

Inc.,   o. 2:19-cv-02378 (W.D. Tenn.). The parties should file a report with the Court every 60

days from the date of this order discussing the status of the motion in O 'Bryant.



        SO ORDERED, this     _!f__ day of May, 2020.

                                              CHIEF UNITED ST ATES DISTRICT JUDGE




                                                 2

          Case 5:20-cv-00076-BO Document 75 Filed 05/05/20 Page 2 of 2
